Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 1 of 9 PageID 2125




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 NOEL ALDANA,

              Petitioner,

 v.                                                        Case No. 3:17-cv-1110-J-34PDB

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,
           Respondents.
 ________________________________

                                           ORDER
                                          I. Status
        Petitioner Noel Aldana, an inmate of the Florida penal system, initiated this action

 on September 27, 2017,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C.

 § 2254 (Petition; Doc. 1). Aldana is proceeding on an amended petition (Amended

 Petition; Doc. 6). In the Amended Petition, Aldana challenges a 2010 state court (Nassau

 County, Florida) judgment of conviction for grand larceny by unauthorized credit card use

 and schemes to defraud. Aldana raises five grounds for relief. See Amended Petition at

 5-27.2 Respondents have submitted an answer in opposition to the Amended Petition.

 See Motion to Dismiss (Response; Doc. 29) with exhibits (Resp. Ex.). Aldana moved to

 enlarge the record, see Doc. 23, the Court granted his request, see Doc. 29, and

 Respondents supplemented their exhibits with the relevant records. See Doc. 27. Aldana

 filed three briefs in reply; Docs. 24, 28, 30; however, the Court construes the last reply as


        1See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
        2For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 2 of 9 PageID 2126




 his operative reply. See Petitioner’s Amended Reply to Respondent’s Response for

 Motion to Dismiss or Deny (Reply; Doc. 30). This case is ripe for review.

                             II. One-Year Limitations Period

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) amended 28

 U.S.C. § 2244 by adding the following subsection:

              (d)(1) A 1-year period of limitation shall apply to an application
              for a writ of habeas corpus by a person in custody pursuant to
              the judgment of a State court. The limitation period shall run
              from the latest of—

                     (A) the date on which the judgment became final
                     by the conclusion of direct review or the
                     expiration of the time for seeking such review;

                     (B) the date on which the impediment to filing an
                     application created by State action in violation of
                     the Constitution or laws of the United States is
                     removed, if the applicant was prevented from
                     filing by such State action;

                     (C) the date on which the constitutional right
                     asserted was initially recognized by the
                     Supreme Court, if the right has been newly
                     recognized by the Supreme Court and made
                     retroactively applicable to cases on collateral
                     review; or

                     (D) the date on which the factual predicate of the
                     claim or claims presented could have been
                     discovered through the exercise of due
                     diligence.

              (2) The time during which a properly filed application for State
              post-conviction or other collateral review with respect to the
              pertinent judgment or claim is pending shall not be counted
              toward any period of limitation under this subsection.

 28 U.S.C. § 2244(d). In McQuiggin v. Perkins, 569 U.S. 383, 386 (2013), the United States

 Supreme Court held that a claim of actual innocence, if proven, provides an equitable


                                              2
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 3 of 9 PageID 2127




 exception to the one-year statute of limitations. The United States Supreme Court

 explained:

                 We hold that actual innocence, if proved, serves as a gateway
                 through which a petitioner may pass whether the impediment
                 is a procedural bar, as it was in Schlup[3] and House,[4] or, as
                 in this case, expiration of the statute of limitations. We
                 caution, however, that tenable actual-innocence gateway
                 pleas are rare: "[A] petitioner does not meet the threshold
                 requirement unless he persuades the district court that, in light
                 of the new evidence, no juror, acting reasonably, would have
                 voted to find him guilty beyond a reasonable doubt." Schlup,
                 513 U.S., at 329, 115 S.Ct. 851; see House, 547 U.S. at 538,
                 126 S.Ct. 2064 (emphasizing that the Schlup standard is
                 "demanding" and seldom met). And in making an assessment
                 of the kind Schlup envisioned, "the timing of the [petition]" is a
                 factor bearing on the "reliability of th[e] evidence" purporting
                 to show actual innocence. Schlup, 513 U.S., at 332, 115 S.Ct.
                 851.

 Id. at 386-87. “For purposes of the ‘actual innocence’ exception to a procedural bar, the

 petitioner must show ‘factual innocence, not mere legal insufficiency.’” Justo v. Culliver,

 317 F. App'x 878, 880-81 (11th Cir. 2008) (quoting Bousley v. United States, 523 U.S.

 614 (1998)).

        Respondents contend that this action is untimely. Response at 4-7. In his Reply,

 Aldana argues that the Amended Petition is timely because Respondents used incorrect

 dates to determine the dates he filed postconviction motions. Reply at 5-6. Additionally,

 Aldana contends that even if untimely, he is actually innocent of the charge of scheming

 to defraud, but, nevertheless, admits that he is guilty of grand larceny. Id. at 1-5. The

 following procedural history is relevant to the one-year limitations issue.




        3   Schlup v. Delo, 513 U.S. 298 (1995).
        4   House v. Bell, 547 U.S. 518 (2006).
                                                 3
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 4 of 9 PageID 2128




        Aldana entered a negotiated plea of guilty to grand larceny by unauthorized credit

 card use (count one) and schemes to defraud (count two). Resp. Ex. B. On August 19,

 2010, the circuit court sentenced Aldana to a term of incarceration of fifteen years in

 prison as to count two and a term of probation of five years as to count one, which the

 circuit court ordered to run consecutively to the sentence imposed on count two. Resp.

 Ex. C at 30-31. Aldana did not appeal.

        As Aldana’s conviction and sentence became final after the effective date of

 AEDPA, his Amended Petition is subject to the one-year limitations period. See 28 U.S.C.

 § 2244(d)(1). Here, Aldana’s judgment became final on September 18, 2010. See

 McCloud v. Hooks, 560 F.3d 1223, 1227 (11th Cir. 2009) (quoting Pugh v. Smith, 465

 F.3d 1295, 1298 (11th Cir. 2006)) (“A conviction is final at ‘the conclusion of direct review

 or the expiration of the time for seeking such review.’”); Fla. R. App. P. 9.140(b)(3)

 (mandating thirty-day window from date of written order imposing sentence to file direct

 appeal of criminal conviction). As such, Aldana had until September 18, 2011, to file a

 federal habeas petition. Aldana did not file the Petition until September 27, 2017. Thus,

 this action is due to be dismissed as untimely unless he can avail himself of the statutory

 provisions which extend or toll the limitations period.

        On February 9, 2011,5 144 days into Aldana’s one-year statute of limitations

 period, he filed a pro se motion for postconviction relief pursuant to Florida Rule of

 Criminal Procedure 3.850 (Rule 3.850 Motion), Resp. Ex. A at 1-19, which tolled the

 limitations period. See 28 U.S.C. § 2244(d)(2). The circuit court denied the Rule 3.850



        5Respondents incorrectly rely throughout their Response on the clerk’s file-stamp
 to determine the relevant date of Aldana’s pro se filings; however, as a pro se litigant, the
 mailbox rule applies.
                                              4
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 5 of 9 PageID 2129




 Motion on August 17, 2012. Id. at 102. Aldana appealed and Florida’s First District Court

 of Appeal (First DCA) per curiam affirmed the denial of the Rule 3.850 Motion on June

 24, 2013. Resp. Ex. H. Aldana moved for rehearing, which was denied. Resp. Ex. I. On

 September 17, 2013, the First DCA issued the Mandate, at which point the statute of

 limitations began to run again. See Nyland v. Moore, 216 F.3d 1264, 1267 (11th Cir. 2000)

 (noting pursuant to Florida law, a circuit court’s denial of a postconviction motion is

 pending until the mandate is issued).

         On September 30, 2013, after the statute of limitations had run for 157 days,

 Aldana filed a pro se motion to correct illegal sentence pursuant to Florida Rule of Criminal

 Procedure 3.800(a) (Rule 3.800(a) Motion), Resp. Ex. K 1-11, and a second motion

 pursuant to Rule 3.850 (Second Rule 3.850 Motion). Id. at 22-29. The circuit court denied

 both motions on November 6, 2013. Id. at 49, 53. The First DCA per curiam affirmed the

 denial of relief on both motions on April 15, 2014. Resp. Ex. N. Following the denial of

 Aldana’s motion for rehearing, Resp. Ex. O, the First DCA issued the Mandate on August

 8, 2014, Resp. Ex. P, restarting the statute of limitations. See Nyland, 216 F.3d at 1267.

         The statute of limitations ran for a total of 209 days until September 29, 2014, when

 Aldana filed a petition for writ of habeas corpus with the circuit court. Resp. Ex. U at 1-32.

 The circuit court denied the petition on October 21, 2014, Id. at 33, and denied Aldana’s

 motion for rehearing on November 12, 2014. On May 27, 2015, the First DCA per curiam

 affirmed the denial of the petition. Resp. Ex. Y. Aldana moved for rehearing, which the

 First DCA denied. Resp. Ex. Z. The First DCA issued the Mandate on July 27, 2015,

 Resp. Ex. AA, and the limitations period began to run again. See Nyland, 216 F.3d at

 1267.



                                               5
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 6 of 9 PageID 2130




        On February 24, 2016, Aldana, with the assistance of counsel filed another motion

 pursuant to Rule 3.800(a) (Second Rule 3.800(a) Motion). Resp. Ex. BB at 1-12. By the

 time Aldana filed his Second Rule 3.800(a) Motion, 421 un-tolled days had passed since

 his judgment became final; therefore, the Second Rule 3.800(a) Motion did not toll the

 statute of limitations. Aldana’s judgment became final on December 30, 2015.6

 Accordingly, even though Respondents incorrectly identified the dates of some of

 Aldana’s pro se state court filings, based on the timeline above, this action, initiated on

 September 27, 2017, is untimely.

        Aldana alternatively argues that a manifest injustice would occur if the Court did

 not address the merits of the Amended Petition because he is actually innocent of count

 two. According to Aldana, there was no competent, substantive evidence to support the

 charge in count two and to demonstrate this point, he relies on the fact that the State of

 Florida provided no evidence at the plea or sentencing hearings to prove he was involved

 in the scheme to defraud. Reply at 2. The Court finds Aldana has failed to meet his burden

 to establish that he is actually innocent because he has not alleged any new facts that

 would support an actual innocence claim. It appears Aldana believes that the State did

 not have evidence to prove count two at the time of the plea. See generally Reply; see

 also Doc. 24 at 5-6. In support of this, Aldana cites to evidence the State disclosed in

 2012 that included the dates of credit card charges that did not correspond to the dates

 alleged in the charging document. Doc. 24 at 5-6. Aldana maintains that the evidence



        6  The Court notes that the documents Aldana sought to include in the record and
 which Respondents provided include the record of a pro se petition for writ of habeas
 corpus filed on August 25, 2016. Resp. Ex. Resp. Ex. OO. However, as the petition was
 filed after the statute of limitations had expired, this petition did not toll the limitations
 period.
                                               6
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 7 of 9 PageID 2131




 shows charges were made between August 27, 2008 and February 14, 2009, which were

 not the dates alleged in the Information. Id. at 5-6. Aldana does not deny making illegal

 purchases with the stolen credit card, he just denies doing it within the time period

 purportedly alleged in the Information. Even assuming Aldana’s allegations are correct, it

 would only show a defect in the charging document, not his actual innocence. Aldana has

 made no assertion that the State could not have amended the Information if this factual

 inaccuracy actually existed. Therefore, his argument fails to establish a valid actual

 innocence claim. See Justo, 317 F. App'x at 880-81.

        Moreover, the Court notes that Aldana, under oath, stated at both the plea and

 sentencing hearings that he committed the charged offenses and was remorseful, Resp.

 Exs. B at 9; C at 10, 29-30, which contradicts his current contentions. A defendant’s

 “[s]olemn declarations in open court carry a strong presumption of verity.” Blackledge v.

 Allison, 431 U.S. 63, 74 (1977). As such, Aldana’s current allegations that are

 contradictory to his “solemn declarations” in open court are insufficient to establish an

 actual innocence claim. Id. Based on the above analysis, Aldana has not established an

 actual innocence claim and, therefore, the Amended Petition is due to be dismissed as

 untimely.

                              III. Certificate of Appealability

                            Pursuant to 28 U.S.C. § 2253(c)(1)

        If Aldana seeks issuance of a certificate of appealability, the undersigned opines

 that a certificate of appealability is not warranted. The Court should issue a certificate of

 appealability only if the petitioner makes “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Aldana



                                              7
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 8 of 9 PageID 2132




 “must demonstrate that reasonable jurists would find the district court’s assessment of

 the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

 presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

 Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

 (1983)).

        Where a district court has rejected a petitioner’s constitutional claims on the merits,

 the petitioner must demonstrate that reasonable jurists would find the district court’s

 assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

 However, when the district court has rejected a claim on procedural grounds, the

 petitioner must show that “jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

 consideration of the record as a whole, the Court will deny a certificate of appealability.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     The Amended Petition (Doc. 6) is DISMISSED WITH PREJUDICE, and this

 action is DISMISSED WITH PREJUDICE.

        2.     The Clerk of the Court shall enter judgment dismissing the Amended

 Petition and dismissing this case with prejudice.

        3.     If Aldana appeals the dismissal of the Amended Petition, the Court denies

 a certificate of appealability. Because the Court has determined that a certificate of

 appealability is not warranted, the Clerk shall terminate from the pending motions report



                                               8
Case 3:17-cv-01110-MMH-PDB Document 31 Filed 10/14/20 Page 9 of 9 PageID 2133




 any motion to proceed on appeal as a pauper that may be filed in this case. Such

 termination shall serve as a denial of the motion.

         4.    The Clerk of the Court is directed to close this case and terminate any

 pending motions.

         DONE AND ORDERED at Jacksonville, Florida, this 14th day of October, 2020.




 Jax-8

 C:      Noel Aldana #J42034
         Counsel of record




                                             9
